Citation Nr: 0026865	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-42 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from September 1969 
to September 1973 with additional periods of active duty for 
training and/or inactive duty for training to include a 
period of active duty for training from June 1, 1990 to June 
9, 1990.  This matter came before the Board of Veterans' 
Appeals (hereinafter "the Board") on appeal from a June 1994 
rating decision of the Atlanta, Georgia Regional Office 
which, in pertinent part, reopened and denied the veteran's 
claims for entitlement to service connection for a cervical 
spine disorder and for a lumbar spine disorder.  In December 
1996, this case was transferred to the North Little Rock, 
Arkansas Regional Office (hereinafter "the RO").  The 
veteran is presently represented in this appeal by a private 
attorney.  


FINDINGS OF FACT

1.  There is competent evidence of a current cervical spine 
disorder and evidence of either incurrence or aggravation 
during the veteran's periods of service.  

2.  There is competent evidence of a current lumbar spine 
disorder and evidence of incurrence during the veteran's 
periods of service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

2.  The claim of entitlement to service connection for a 
lumbar spine disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for which 
service connection is sought must be "chronic" as opposed to 
merely "acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.306 (1999).  

I.  Service Connection for a Cervical Spine Disorder and for 
a Lumbar
Spine Disorder

The veteran's service medical records for his period of 
active service from September 1969 to September 1973 indicate 
that he was seen for complaints including back pain in 
February 1970.  An assessment, as to a back disorder, was not 
provided.  The remainder of the veteran's service medical 
records for his period of active service do not refer to 
complaints of or treatment for cervical spine or lumbar spine 
disorder.  The January 1973 separation examination report 
included notations that the veteran's neck, spine and other 
musculoskeletal systems were normal.  

Additional service medical records, apparently for National 
Guard purposes, indicated that pursuant to a September 1985 
examination report, the veteran reported, and then crossed 
out, that he was taking Motrin for neck pain.  The September 
1985 examination report included notations that the veteran's 
spine, neck and other musculoskeletal systems were normal.  A 
treatment entry dated on June 8, 1990, noted that paramedics 
had to take the veteran to Mount Sinai Hospital because of an 
inability to move secondary to back pain.  An emergency 
department report from Mount Sinai Hospital included a 
notation that the veteran was seen on June 8, 1990.  The 
veteran apparently also received treatment from a private 
physician following the injury.  A June 12, 1990 report from 
Michael P. Kruger, M.D., indicated that the veteran was 
involved in a war game on June 8, 1990 and that sometime 
during the game, he developed pain in the low back and lower 
cervical spine.  Dr. Kruger also stated that there was a an 
old history of an injury eleven years earlier, but he felt 
that such did not have any contribution to his present 
injury.  The impression was mechanical low back pain, 
combined with muscular pain.  A June 26, 1990 report from Dr. 
Kruger noted that since the veteran was last seen, he had 
developed pain radiating down from the neck and into the hand 
associated with intermittent numbness.  The impression, at 
that time, was cervical pain with mild radicular symptoms.  

Subsequent service medical records, for National Guard 
purposes, also referred to treatment.  A June 1990 entry 
indicated that the veteran was seen for evaluation of 
cervical pain radiating down his back.  The impression 
included cervical sprain and possible cervical disc disease.  
An August 1990 entry noted that the veteran's neck pain was 
improving, but that the pain in his left arm was unchanged or 
worse and he still complained of numbness in the left hand.  
The impression was upper extremity and lower extremity 
radiating component.  A June 1991 line of duty determination 
indicated that the veteran had active duty from June 1, 1990 
to June 9, 1990.  It was noted that while participating in a 
ORI, the veteran was staying at a base overnight and that 
following his duty day he relaxed at the NCO club.  The 
report indicated that later that evening, the veteran 
returned to the base and fell asleep on two chairs.  It was 
reported that upon wakening the veteran experienced extreme 
pain in his neck and lower back area and was taken to Mount 
Sinai Hospital.  The report concluded that the veteran's 
injury was not in the line of duty.  However, a May 1992 
statement from the Air Force indicated that the National 
Guard Bureau Surgeon General approved a line of duty 
determination in March 1991 and a June 1994 VA administrative 
decision concluded that the veteran's injury on June 8, 1990 
was, in fact, in the line of duty.  

As to non-service medical records, a January 1973 VA general 
medical examination report did not refer to cervical spine or 
lumbar spine disorders.  Private treatment records dated from 
November 1978 to September 1979 referred to other disorders 
as did VA treatment records dated from June 1977 to November 
1979.  

Private treatment records dated from August 1990 to March 
1991 indicated that the veteran was treated for several 
disorders.  An August 1990 report from the Physical Therapy 
and Sports Medicine Center of Waterbury noted that the 
veteran reported that he was injured in June 1990 while 
practicing war games.  It was noted that the veteran reported 
that he sustained a fracture of the 3rd cervical level 
approximately eleven years earlier and was out of work at 
that time for a year and a half.  The diagnosis was cervical 
strain.  A March 1991 statement from Dr. Kruger noted that at 
the time of the veteran's initial visit of June 12, 1990, he 
reported that he had a history of a fracture of the 3rd 
vertebra of the cervical spine eleven years earlier.  Dr. 
Kruger stated that the only history he had to confirm such 
fracture was the veteran's history as he had no radiographic 
evidence for confirmation.  Dr. Kruger commented that if the 
veteran had ongoing problems with his neck up to the date of 
the injury in June 1990, certainly such injury could have 
been aggravated by sleeping on a chair.  Dr. Kruger also 
indicated that when the veteran was seen, he had mainly 
muscular mechanical low back pain and a cervical sprain which 
could have been caused by sleeping on a chair, by performing 
war games, as the veteran stated, or from climbing in and out 
of a fuel truck and pulling heavy hoses to refuel aircraft.  
Dr. Kruger remarked that he did not feel that there was 
permanency to the veteran's injury as the veteran was mainly 
suffering from cervical muscular sprain and low back sprain 
which were curable problems.  

VA treatment records dated from August 1991 to May 1996 
referred to continued treatment.  An August 1991 entry 
indicated that the veteran had a history of a back injury in 
June 1990 after pulling a heavy object.  The assessment was 
muscle strain and myofascial pain.  A March 1993 VA physician 
statement indicated that the veteran had progressive back, 
neck and left leg discomfort since June 1990.  It was noted 
that there was some collapse of the disc at L5-S1 and that 
the pain was continuing.  A September 1993 entry noted that 
the veteran had chronic low back pain status post injury on 
active duty as well as neck pain which radiated down his 
right arm.  The impression included cord compression at C5-
C6.  A September 1993 VA hospital discharge summary indicated 
that the veteran had a history of chronic neck pain and left 
upper extremity radiculopathy since 1990.  The veteran 
underwent a C6-C7 laminectomy.  The diagnosis was cervical 
stenosis.  

A June 1994 VA hospital discharge summary noted that the 
veteran complained of neck pain going down both arms and legs 
as well as arm weakness.  It was noted that the veteran 
underwent a C6-C7 cervical laminectomy for C6-C7 cervical 
stenosis and had done moderately well until he was involved 
in a MARTA bus accident and since that time had suffered the 
above complaints.  It was reported that the veteran was 
presently diagnosed with a C6-C7 left-sided neural foraminal 
stenosis with posterior osteophyte of the C6-C7 by a cervical 
myelogram.  The veteran underwent a C6-C7 anterior cervical 
diskectomy fusion.  The assessment was C6-C7 left-sided 
neural foraminal stenosis post cervical laminectomy.  

Private treatment records dated from June 1993 to July 1996 
also referred to continued treatment.  A July 1996 report 
from Edward E. Cordovado, D.C.,  noted that the veteran was 
first seen in February 1994 after receiving injuries 
sustained in a motor vehicle accident involving a MARTA bus.  
It was reported that since that time the veteran had been 
treated for brachial neuralgia, cervical sprain/strain and 
post-traumatic lumbar sprain with lumbar sciatica.  

At a March 1997 hearing on appeal, the veteran testified that 
he injured his back while participating in war games and 
refueling aircraft.  The veteran indicated that he lifted 
heavy materials and carried fuel hoses to aircraft.  He 
reported that he received treatment right away at a private 
hospital and was told he had cervical strain and lumbar 
strain.  He related that he was still having cervical 
problems and that a "metal plate" had been put in his 
cervical spine with "fixation screws".  The veteran further 
stated that he was still having problems with his lumbar 
spine.  

VA treatment records dated from June 1996 to March 1997 
indicated that the veteran was treated for multiple disorders 
including cervical spine and lumbar spine disorders.  The 
veteran underwent a VA general medical examination in May 
1997.  He reported that he was told that he injured his neck 
and back during service.  The impression included post-
operative status cervical laminectomy as residuals of a neck 
injury and degenerative disc disease of the lumbar spine.  VA 
treatment records dated from May 1997 to July 1998 referred 
to continued treatment for neck and back disorders and 
continued to note a history of an injury in 1990.  

At a September 1998 hearing on appeal, the veteran testified 
that he passed physicals prior to June 1990 for National 
Guard purposes.  He reported that in June 1990 during 
training he had to pull hoses back and forth and jump into 
foxholes.  The veteran indicated that he suffered pain in 
both his neck and his back.  The veteran stated that 
physicians concluded that he had "nerve damage" in both his 
neck and his back and that he underwent surgery in September 
1993 on his cervical spine.  The veteran further related that 
he was involved in a MARTA bus accident in 1994 and underwent 
additional cervical spine surgery.  

VA treatment records dated from August 1998 to June 2000 
indicated that the veteran was treated for multiple 
disorders.  A January 1999 treatment entry noted that the 
veteran reported that he was stopped by the police department 
and forced to the ground.  The veteran indicated that he had 
pain in the cervical area and down into the lumbosacral area 
which was aggravated by the incident.  The assessment 
included neck pain and low back pain.  

At the July 2000 hearing before a member of the Board, the 
veteran testified that he received an injury to his neck 
while working at the Post Office in 1979.  He reported that 
he was a mail-handler and suffered a sprain of his third 
cervical vertebra.  The veteran stated that he received 
treatment for a year and a half and went back to work.  He 
reported that after he returned to work, there was no further 
residual problem with his neck.  The veteran further 
indicated that in June 1990, during a war game scenario, he 
had suffered pain in the cervical spine and lower spine.  The 
veteran stated that physicians found muscle strain at the 
time.  The veteran indicated that he was continuing to 
receive treatment for his cervical spine and lumbar spine 
disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records for his period of active service from September 1969 
to September 1973 do refer to a complaint of back pain in 
February 1970.  However, the remainder of the veteran's 
service medical records for his period of active duty, to 
include the January 1973 separation examination report, make 
no reference to complaints of or treatment for cervical or 
lumbar spine disorders.  The Board observes that the service 
medical records, for National Guard purposes, indicate that 
on June 8, 1990, during a period of active duty for training, 
the veteran was taken to Mount Sinai Hospital because of an 
inability to move secondary to back pain.  A June 12, 1990, 
report from Dr. Kruger noted that the veteran was involved in 
a war game and developed pain in the low back and lower 
cervical spine.  Dr. Kruger noted that the veteran reported 
that there was an old history of an injury eleven years 
earlier, but that he felt that such did not have any 
contribution to the present injury.  Dr. Kruger indicated an 
impression of mechanical low back pain, combined with 
muscular pain.  A June 26, 1990 report from Dr. Kruger noted 
an impression of cervical pain with mild radicular symptoms.  
The Board also observes that a June 1991 line of duty 
determination report indicated that the veteran fell asleep 
on two chairs after participating in an ORI and that he 
awakened to extreme pain in his neck and lower back area.  

The Board observes that subsequent service medical records 
for National Guard purposes as well as VA and private 
treatment records indicated that the veteran continued to 
receive treatment for variously diagnosed cervical and lumbar 
spine disorders.  In a March 1991 statement, Dr. Kruger 
stated that if the veteran had ongoing problems with his neck 
up to the date of the injury in June 1990, such injury could 
have been aggravated by sleeping in a chair.  Dr. Kruger also 
stated that at the time the veteran was seen, he mainly had 
muscular mechanical low back pain and a cervical strain which 
could have been caused by sleeping on a chair, by performing 
war games, or from climbing in and out of fuel trucks and 
pulling heavy hoses to refill aircraft.  Dr. Kruger 
specifically noted, at that time, that the veteran was mainly 
suffering from cervical muscular sprain and low back sprain 
which were curable problems.  The Board notes, however, that 
the veteran continued to receive treatment and underwent a 
C6-C7 laminectomy in September 1993.  A June 1994 hospital 
report noted that the veteran had been doing moderately well 
since such surgery until he was involved in a MARTA bus 
accident and was presently diagnosed with a C6-C7 left-sided 
neural foraminal stenosis with posterior osteophyte of the 
C6-C7 by a cervical myelogram.  He underwent a C6-C7 anterior 
cervical diskectomy fusion.  The Board notes a January 1999 
VA treatment entry noted that the veteran was stopped by 
police and forced to the ground and suffered pain in the 
cervical area and down into the lumbosacral area, which was 
aggravated by the incident.  

The Board observes that the service medical records for 
National Guard purposes clearly indicate that the veteran was 
treated for cervical and lumbar spine pathology during a 
period of active duty for training.  Further, as noted above, 
Dr. Kruger has specifically indicated that the veteran's 
cervical muscular sprain and low back sprain could have been 
caused by sleeping on a chair or performing war games during 
such period.  Additionally, multiple subsequent private and 
VA treatment records dated from August 1990 to March 1993 
referred to a history of injuries to the cervical spine and 
lumbar spine in June 1990.  The Board observes, however, that 
many of the references to the injuries in June 1990, were 
apparently solely based on the history provided by the 
veteran.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  The Board also notes that although an examiner 
can render a current diagnosis based on his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann v. Brown, 5 Vet.App. 229, 
233 (1993).  The Board also observes that there are 
historical references to a prior cervical spine injury in 
1979 as well as clinical references to subsequent 
intercurrent injuries in February 1994 and January 1999.  The 
Board notes that the evidence of record, to include the 
veteran's testimony as to inservice injuries and continuity 
of treatment, clearly indicates the possibility that some 
current cervical spine and lumbar spine pathology was 
incurred during the veteran's period of active duty for 
training in June 1990 and/or that the veteran suffered some 
aggravation of cervical spine pathology during that period.  
Therefore, in consideration of the evidence of record, and in 
presuming the evidence to be credible as required for well-
groundedness purposes, the Board finds that the veteran has 
submitted well-grounded claims for entitlement to service 
connection for a cervical spine disorder and a low back 
disorder.  


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder is well-grounded.  To this extent only, the 
appeal is granted.  The claim of entitlement to service 
connection for a lumbar spine disorder is well-grounded.  To 
this extent only, the appeal is granted.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a cervical spine disorder and for a lumbar 
spine disorder.  In reviewing the record, the Board notes 
that the veteran was last afforded a VA general medical 
examination in May 1997.  At that time, the veteran reported 
that he had suffered problems with neck and lower back pain 
for years.  He complained of chronic low back pain with 
radiation down into both legs.  The veteran also indicated 
that he had undergone two neck surgeries and that he was told 
that he injured his neck and his back during service.  The 
diagnoses included post-operative status cervical laminectomy 
as residuals of a neck injury and degenerative disc disease 
of the lumbar spine.  

The Board observes, as noted pursuant to the discussion 
above, that the veteran's service medical records, for 
National Guard purposes, indicate that he was treated on June 
8, 1990, because of an inability to move secondary to back 
pain during a period of active duty for training.  A June 12, 
1990, report from Dr. Kruger noted that the veteran was 
involved in a war game and developed pain in the low back and 
lower cervical spine.  Dr. Kruger noted that the veteran 
reported that there was an old history of an injury eleven 
years earlier, but that he felt that such did not have any 
contribution to the present injury.  The impression was 
mechanical low back pain, combined with muscular pain.  The 
Board also observes that a June 1991 line of duty 
determination noted that the veteran fell asleep on two 
chairs on June 8, 1990 and awakened with extreme pain in his 
neck and lower back area.  Additionally, in a March 1991 
statement, Dr. Kruger commented that at the time the veteran 
was seen in June 1990, he mainly had muscular mechanical low 
back pain and a cervical strain which could have been caused 
by sleeping on a chair, by performing war games, or from 
climbing in and out of fuel trucks and pulling heavy hoses to 
refill aircraft.  Dr. Kruger specifically noted, at that 
time, that the veteran was mainly suffering from cervical 
muscular sprain and low back sprain which were curable 
problems.  However, the Board notes that a September 1993 VA 
hospital summary noted that the veteran underwent a C6-C7 
laminectomy.  Also, a June 1994 VA hospital report noted that 
the veteran had been doing moderately well since such surgery 
until he was involved in a MARTA bus accident and underwent a 
C6-C7 anterior cervical diskectomy fusion at that time.  
Further, a January 1999 VA treatment entry noted that the 
veteran was stopped by police and forced to the ground and 
suffered pain in the cervical area and down into the 
lumbosacral area which was aggravated by the incident.  The 
Board also observes that multiple private and VA treatment 
entries referred to variously diagnosed cervical and lumbar 
spine disorders and indicated a history of injuries in June 
1990.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the evidence of treatment for cervical 
and lumbar spine pathology during the veteran's period of 
active duty for training in June 1990; the historical 
references to a prior injury to the cervical spine in 1979 as 
well as evidence of intercurrent injuries subsequent to the 
veteran's periods of service; the lack of an opinion as to 
the etiology of any diagnosed cervical and lumbar spine 
disorders; and in consideration of the Court's holdings in 
Colvin and Halstead, the Board concludes that a VA orthopedic 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

Additionally, the Board observes that at the July 2000 
hearing before a member of the Board, the veteran testified 
that he received an injury to his neck while working at the 
Post Office in 1979.  As noted above, treatment entries also 
make historical reference to such injury.  The Board observes 
that treatment records relevant to such injury have not been 
requested nor incorporated into the record.  The Board is of 
the view that an attempt should be made to obtain such 
treatment records prior to appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to a cervical spine injury in 
1979.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should express an opinion as to 
the etiology and approximate date of 
onset of any diagnosed cervical spine and 
lumbar spine disorders, and to comment on 
the relationship, if any, between any 
such disorder and the veteran's injuries 
suffered in June 1990 during a period of 
active duty for training.  The examiner 
should also indicate whether any prior 
cervical spine pathology increased in 
severity during the veteran's periods of 
service.  Further, the examiner should 
specifically comment as to whether any 
disc pathology could be ruled out as 
having been a consequence of the June 8, 
1990 injuries (which were diagnosed as 
muscular by Dr. Kruger).  Any comment or 
discussion of the MARTA bus accident in 
1994 and the March 1991 statement from 
Dr. Kruger is also invited.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



